Order entered March 26, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-00259-CR

                         THOMAS JASON THOMPSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-81178-2011

                                            ORDER
       The Court REINSTATES the appeal.

       On March 20, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant is indigent;

(2) appellant’s attorney Kimberly Smith previously told the trial court that she would be filing a

motion to dismiss the appeal; and (3) Ms. Smith did not appear for the hearing or respond to the

trial court’s attempts to contact her. We note that Ms. Smith has not filed a motion to dismiss the

appeal nor has she communicated with the Court regarding the appeal. Based on these findings,

we conclude Kimberly Smith has abandoned the appeal. We cannot conclude that appellant no

longer desires to pursue the appeal.
           Accordingly, we ORDER Kimberly Smith removed as appellant’s appointed attorney of

record.

           We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit a supplemental record containing the order of appointment to this Court within

FIFTEEN DAYS of the date of this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable John Roach, Jr., Presiding Judge, 296th Judicial District Court, and to counsel for all

parties.

           The appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated fifteen days from the date of this order or when the supplemental

record with the order appointing counsel is received, whichever is earlier.



                                                     s/      DAVID EVANS
                                                             JUSTICE